DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/4/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Reasons for Allowance
In response to the amendments filed on 5//22, claims 2-21 are allowed.  The following is an examiner’s statement of reasons for allowance: 
The claims as currently presented are allowed because no references, or reasonable combination thereof could be found, which disclose, suggest or teach, the recited features of the independent claims 2, 15 & 18.  The prior art fails to disclose or teach a computing device for gaming by patrons, comprising: at least one processor, at least one identification acceptor and at least one biological sensor, configured to permit installation at a site for interaction with human patrons; the identification acceptor being configured to accept a government-issued identity document and to scan identification information from the identification document into digital form for transmission over a communication network; the biological sensor being configured to obtain biological data describing a given human patron in digital form for transmission over the communication network; in which the at least one processor is configured to control: obtaining a digital form of the given human patron's identification from the identification acceptor; obtaining biological data describing a biological feature of the given human patron from the biological sensor; verifying the identity of the given human patron and acceptability of the given human patron for gaming based at least in part on the digital form of the given human patron's identification and the biological data; verifying the identity of the given human patron against a legal identity to validate legal entitlement to participate in gaming activities; on verification, offering gaming activities to the verified given human patron; and accepting funds at a funds acceptor of the computing device for deposit into a wagering account held for wagering activities hosted in off-site computers respectively at two or more different gaming operators, the gaming operators being distinct legal entities from an operator of the computing device.  As required by the independent claims.  
 The closest prior art appears to be Rowe (US Patent Pub. 20030228898), in view of Grabiec (US Patent Pub. 2011001975).  Rowe discloses a casino gambling system comprising a first computer, a plurality of casino gambling units operatively coupled to the first computer, and a second computer operatively coupled to the first computer.  The second computer includes a biometric input apparatus capable of generating digital data representing a unique physical characteristic of a user and a controller operatively coupled to the biometric input apparatus.  The controller includes a microprocessor and a memory and may be programmed to control access to the second computer based upon digital data generated by the biometric input apparatus. The biometric input apparatus may be a camera for generating an image of a person's face, an eye scanner, a fingerprint or scanner or a microphone and a voice digitizer.  Grabiec teach a system comprises server storing digital security information thereon, a portable digital security device having a second display thereon, and at least one controller operative to (i) generate and display a digital key on the second display, (ii) detect the digital security device proximate the first display with the second display positioned within the image capture area; (iii) cause the optical scanner to scan the digital key displayed on the second display and create a scanned digital key there from; (iv) compare the scanned digital key with the stored digital security information to either authenticate or reject a user of the digital security device; and (v) if the user is authenticated, permit the user to access the gaming system.  However, neither Rowe nor Grabiec individually or in combination with each other disclose or teach all the recited claim limitation of the independent claims 2, 15 & 18.  Consequently, claims 2-21 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIT PANDYA whose telephone number is (571)272-2823. The examiner can normally be reached M-F 9:30-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNIT PANDYA/Primary Examiner, Art Unit 3649